       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 1 of 10




NICHOLAS M. PORRAS (Nevada Bar No. 12849)
nick@porraslegal.com
LAW OFFICES OF NICHOLAS M. PORRAS, P.A.
201 West Liberty Street, Ste. 207
Reno, NV 89501
Tel: (775) 525-9246
Fax: (888) 688-4975


FRANK H. KERNEY, III, (Pro Hac Vice forthcoming)
fkerney@forthepeople.com
Morgan & Morgan, Tampa, P.A.
201 N. Franklin Street, Suite 700
Tampa, FL 33602
Tel: (813) 223-5505


                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
                                 LAS VEGAS DIVISION
 BRENT VICTORIAN,
   Plaintiff,
 v.                                                CASE NO.:
 CONN APPLIANCES, INC.,
   Defendant.
                              /


                    COMPLAINT AND DEMAND FOR JURY TRIAL


       COMES NOW, Plaintiff, BRENT VICTORIAN, by and through the undersigned counsel,

and sues Defendant, CONN APPLIANCES, INC., and in support thereof respectfully alleges

violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).



                                               3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 2 of 10



                                          INTRODUCTION


        1.      The TCPA was enacted to prevent companies like CONN APPLIANCES, INC.

from invading American citizen’s privacy and to prevent abusive “robo-calls.”

        2.      The TCPA is designed to protect individual consumers from receiving intrusive and

unwanted telephone calls. Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

        3.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.”

137 Cong. Rec. 30, 821 (1991).          Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        4.      According to the Federal Communications Commission (FCC), “Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year – around 60 percent of all the complaints…Some private analyses estimate that U.S.

consumers     received     approximately      2.4   billion    robocalls    per    month     in   2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                                  JURISDICTION AND VENUE


         5.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

         6.     Subject matter jurisdiction, federal question jurisdiction, for purposes of this action

is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts shall have

original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United

States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin.
                                                    3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 3 of 10



Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249

(11th Cir. 2014).

       7.      The alleged violations described herein occurred in North Las Vegas, NV.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is the judicial

district in which a substantial part of the events or omissions giving rise to this action occurred.

                                   FACTUAL ALLEGATIONS



       8.      Plaintiff is a natural person, and citizen of the State of Nevada, residing in North

Las Vegas, Nevada.

       9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

       10.     Defendant is a corporation which was formed in Texas with its principal place of

business located at 4055 Technology Forest Boulevard, Suite 210, The Woodlands, Texas 77381;

which conducts business through its registered agent, C T Corporation System, located at 1999

Bryan Street, Suite 900, Dallas, Texas 75201.

       11.     Defendant “robo-called” Plaintiff hundreds of times looking for an unknown third

party without Plaintiff’s prior express consent.

       12.     Plaintiff has no business relationship with Defendant.

       13.     Some or all of the calls Defendant made to Plaintiff’s cellular telephone number

were made using an “automatic telephone dialing system” which has the capacity to store or

produce telephone numbers to be called, using a random or sequential number generator (including

but not limited to a predictive dialer) or an artificial or prerecorded voice; and to dial such numbers

as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that she


                                                   3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 4 of 10



knew it was an autodialer because of the vast number of calls she received and because she heard

a pause when she answered her phone before a voice came on the line.

       14.     Defendant’s ATDS dials telephone numbers automatically from a list of numbers,

with no human intervention involved at the time of dialing, and is an automatic telephone dialing

system as defined by the Telephone Consumer Protection Act, 47 U.S.C. § 227(a)(1). Marks v.

Crunch San Diego, LLC, No. 14-56834, 2018 U.S. App. LEXIS 26883 (9th Cir. Sept. 20, 2018).

       15.     In addition, Defendant called Plaintiff in “Broadcast mode” using both an artificial

voice and pre-recorded messages as defined by Telephone Consumer Protection Act, 47 U.S.C. §

227 et seq.

       16.     In broadcast mode, the system automatically calls customers with no human being

involved at the time of dialing. If a customer answers a call made in this mode, he or she will be

automatically connected to an artificial voice message through an IVR. Furthermore, in this mode

Defendant has the option of leaving a pre-recorded message for the called party if it recognizes a

voicemail.

       17.     Defendant also used their dialer in a Predictive mode to call Plaintiff’s cell phone

number.

       18.     In predictive mode the system automatically calls customers with no human being

involved at the time of dialing. If a customer answers a call made in this mode, the system will

automatically transfer that caller to an available agent who will field the call.

       19.     At the time of dialing, agents fielding broadcast or predictive mode calls do not

know what numbers are being dialed by the system, as the computer is randomly or sequentially

dialing numbers without human intervention.




                                                  3
      Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 5 of 10



       20.     Agents only ever become aware of a customer being called if that customer answers

and is then automatically transferred to the agent. At that time, the customer’s demographic

information automatically populates on the agent’s computer screen. Prior to this, agents have no

idea who the system is auto-dialing.

       21.     Plaintiff also received “abandoned calls” from the Defendant.

       22.     Abandoned calls occur when Defendant’s automated system calls more customers

than it has agents available, and as a result a customer who answers hears nothing but dead air, as

the Noble Systems automatic telephone dialing system is unable to transfer the call it dialed to a

human being.

       23.     In total, Defendant uses its ATDS to make over 721,000 outbound calls per day

with approximately 21,630 abandoned phone calls per day.

       24.     Plaintiff was the subscriber, regular user and carrier of the cellular telephone

number (702) ***-2026, and was the called party and recipient of Defendant’s calls.

       25.     Defendant placed an exorbitant number of automated calls to Plaintiff’s cellular

telephone (702) ***-2026 in an attempt to solicit Plaintiff into purchasing merchandise from

Defendant.

       26.     On several occasions since Defendant’s campaign of harassing automated calls

began, Plaintiff instructed Defendant’s agent(s) to stop calling his aforementioned cellular

telephone number.

       27.     On multiple occasions Plaintiff answered a call from Defendant and advised that

they had the “wrong number” and to “stop calling.”

       28.     Unfortunately, no matter how many times Plaintiff asked for the calls to stop,

Defendant continued to harass Plaintiff by bombarding him with automated calls.


                                                 3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 6 of 10



       29.     Defendant had no legitimate purpose in calling Plaintiff that many times, especially

after Plaintiff had requested that the calls stop. Rather, Defendant displayed a pattern of behavior

that can only be described as an intentional and willful attempt to harass and abuse the Plaintiff.

       30.     Despite multiple clear and unequivocal requests for the calls to stop, Defendant

continued to bombard Plaintiff’s cellular telephone number with automated calls dialed by its

automatic telephone dialing system.

       31.     Defendant intentionally harassed and abused Plaintiff on numerous occasions by

calling several times during one day, and on back to back days, with such frequency as can

reasonably be expected to harass.

       32.     Plaintiff’s numerous verbal requests for the calls to end were ignored.

       33.     Defendant has a corporate policy to use its automatic telephone dialing system and

pre-recorded/artificial voice calls to harass and intimidate individuals like Plaintiff.

       34.     Defendant’s policies and procedures are entirely toothless and are created simply

for purposes of litigation. In reality, Defendant’s agents and compliance teams ignore do not call

requests from customers and allow those customers – and non-customers - to be harassed by non-

stop automated calls.

       35.     Defendant has been sued for violating the TCPA over one thousand times by

consumers all across the country.

       36.     On August 13, 2019, Arbitrator Platt W. Davis III, in Houston, Texas, in the matter

of St. Mary v. Conn Appliances, Inc. granted an award for the Claimant finding that Respondent’s

system is an ATDS and awarding damages of $371,000.

       37.     On August 7, 2019, Judge Mazzant of the Eastern District of Texas issued an order

finding as follows: “Conn’s provides high-interest loans to “customers that are considered higher-


                                                   3
      Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 7 of 10



risk, subprime borrowers.” This means that there is “a higher risk of customer default, higher

delinquency rates, and higher losses than extending credit tomore creditworthy customers.” When

a customer defaults, Conn’s uses prerecorded voice messages to help collect debts that may be

owed. Conns’ “predictive dialer system…helps [it] contact . . . over 26,000 delinquent customers

daily.” Conn’s also changes its phone numbers every day to make it impossible to block its calls.”

Stevens v Conns’ Inc., et al., 4:16-cv-00309-ALM Doc. 19, EDTX 08/07/2019.

       38.     On May 15, 2019, Arbitrator Paul Flores (Dallas, TX) in Larson v. Conn

Appliances, Inc. (01-18-0002-1348) awarded treble damages for willful and knowing violations of

the TCPA for 249 calls and awarded Claimant damages totaling $373,500.00.

       39.     On March 25, 2019, Arbitrator Michael Russell (Memphis, TN) in Davis v. Conn

Appliances, Inc. (AAA: 01-17-0006-8007) found “that the system used by Respondent [Noble

Dialer] was an ATDS.” He went on to find that Claimant revoked her consent even when she failed

to fully identify herself. He awarded $459,000 for willful and knowing violations of the TCPA for

the 306 calls after Claimant revoked. Such award was confirmed on November 18, 2019 in the

Southern District of Texas, Houston (Conns v. Davis, H-19-1097) by District Judge Miller.

       40.     On September 4, 2018, Arbitrator David J. Harris (Memphis, TN) found that

“Based upon the proof presented in this case, the Arbitrator finds that the system [Noble Dialer]

used by Respondent to call claimant was an ATDS”. Arbitrator awarded $215,550 for the 431 calls

made in violation of the TCPA after Claimant revoked consent. Respondent was ordered to pay a

sum of $215,500 in the matter of the Arbitration between Johnnie Williams, Jr. and Conn

Appliances, Inc. (AAA Case No.: 01-17-0001-5149)

       41.     On January 10, 2018, Arbitrator L. Wearen Hughes, in the matter Summers v. Conn

Appliances, Inc. (AAA: 01-16-0004-1183) found that “the system [Noble Dialer] used by


                                                3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 8 of 10



Respondent to call Claimant was an ATDS.” Arbitrator Hughes awarded a total of $311,000,

including treble damages of $1,500 per willful violation of the law, for violations of the TCPA.

       42.     On September 20, 2017, Arbitrator Carolyn Witherspoon (Memphis, TN), in the

matter Rogers v. Conn Appliances, Inc. (AAA: 01-17-0000-1802), found that Conn’s violated the

TCPA, by calling the claimant using its Noble system after she revoked consent. Arbitrator

Witherspoon found a willful violation and awarded treble damages totaling $4,500.

       43.     Defendant has a corporate policy to use an automatic telephone dialing system or a

pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, Plaintiff, or Defendant’s agents to remove the number.

       44.     Defendant’s corporate policy is structured so as to continue to call individuals like

Plaintiff, despite these individuals explaining to Defendant they do not wish to be called.

       45.     Defendant has numerous complaints against it across the country asserting that its

automatic telephone dialing system continues to call despite being requested to stop.

       46.     Defendant has admitted in legal documents filed with the United States Securities

and Exchange Commission that it utilizes a Noble Systems Predictive Dialer, which is a type of

automatic telephone dialing system.

       47.     Defendant’s written corporate policies are not enforced and provided no

enforcement or means for Plaintiff to have Plaintiff’s number removed from Defendant’s call list.

       48.     Defendant’s business model is designed to abuse consumers with automated calls

in an effort to pressure them into making their payments.

       49.     Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge the called parties do not wish to be called.




                                                  3
       Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 9 of 10



        50.     Not one of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        51.     Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff

as to each ATDS call made to Plaintiff’s cell phone over the last four years.

        52.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the intrusion

upon his right of seclusion.

        53.     Defendant’s non-stop calls drained Plaintiff’s cell phone battery and occupied its

ability to receive other calls.

        54.     Defendant’s non-stop calls wasted Plaintiff’s time.

        55.     Plaintiff wasted time answering calls (including abandoned calls from Defendant),

looking at missed calls, and listening to pre-recorded messages from Defendant. His daily life and

routine were disrupted by the continuous calls from Defendant. Plaintiff suffered the injuries of

invasion of privacy and the intrusion upon his right of seclusion.

        56.     Plaintiff was also affected in a personal and individualized way by frustration,

confusion, and anger.

                                              COUNT I

                                      (Violation of the TCPA)


        57.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through fifty-six (56)

as if fully set forth herein.

        58.     Defendant willfully violated the TCPA with respect to Plaintiff, specifically for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified Defendant

that Plaintiff wished for the calls to stop

                                                  3
      Case 2:20-cv-00320-JCM-DJA Document 1 Filed 02/14/20 Page 10 of 10



       59.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against CONN APPLIANCES, INC. for statutory damages, punitive damages, actual

damages, treble damages, enjoinder from further violations of these parts and any other such relief

the court may deem just and proper.


                                               Respectfully submitted,


                                               /s/ Nicholas M Porras
                                                Nicholas M. Porras, Esquire.
                                                Nevada Bar #: XXX
                                                The Law Offices of Nicholas M. Porras,
                                                P.A.
                                                201 West Liberty St. Ste. 207
                                                Reno NV 89501
                                                Tele: (775) 525-9246
                                                Fax: (888) 688-4975
                                                nick@porraslegal.com
                                                Attorneys for Plaintiff




                                                  3
